Citation Nr: 1743012	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-13 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to November 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified in a video conference hearing before the undersigned Veterans Law Judge (VLJ) in June 2017.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment consistent with his education and industrial background.


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for entitlement to a TDIU.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159.

II.  TDIU

The Veteran contends that he is unemployable due to his service-connected disabilities.  VA will grant a TDIU when the evidence shows that the Veteran is precluded by reason of his service-connected disabilities from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a), see also 38 C.F.R. § 4.19.

The Veteran meets the schedular criteria for an award of TDIU; he is in receipt of a combined 80 percent evaluation for his service-connected disabilities, he has been in receipt of at least a combined 70 percent evaluation from January 09, 2008, and is in receipt of a 50 percent evaluation for Posttraumatic Stress Disorder (PTSD) from January 09, 2008.  See 38 C.F.R. § 4.16(a). 

As indicated in a February 2013 VA examination, the Veteran had a 14 year history as a truck driver, and a prior history of manual labor odd jobs.  He has a GED education level.  The Veteran testified at his June 2017 hearing that he was forced to retire from his job as a truck driver in 1989 due to being injured in an accident, indicated by the record as a coil of wire falling on him resulting in injuries to his hip and back, for which he subsequently received Social Security Disability benefits.  

The central inquiry when determining entitlement to a TDIU "is whether that veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); see also Cathell v. Brown, 8 Vet. App. 539, 544-545 (1996) (stating that VA cannot simply deny a TDIU claim because non-service-connected disability rendered a veteran unemployable, it must explain the degree of unemployability attributable to service-connected disabilities in comparison).  Thus, the Veteran's non-service connected disabilities are not considered when determining entitlement to TDIU during any relevant period.  However, the record indicates that, based solely upon the Veteran's service-connected disabilities, he is unemployable.

The Veteran was afforded VA examinations concerning his service-connected PTSD, diabetes mellitus type II, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the right and left lower extremities, hypertension, branch vein occlusion with cystoid macular edema of the left eye with bilateral nuclear sclerotic cataracts, coronary artery disease, and erectile dysfunction.  The record reveals that several of those examinations indicate that the Veteran's ability to obtain and maintain substantially gainful employment is significantly affected by his numerous service-connected disabilities.

An April 2017 VA contract peripheral neuropathy examination indicated that the Veteran experienced mild paresthesias and/or dysesthesias and mild numbness of the right and left upper extremities and right and left lower extremities; decreased light touch/monofilament testing results for his right hand/fingers and right and left feet/toes; decrease position sense of the right lower extremity; and decreased vibration and cold sensation for the right upper extremity and left lower extremity.  The examiner concluded that the Veteran had mild incomplete paralysis of the radial, median, and ulnar nerves of his right upper extremity.  He also determined that the Veteran had incomplete paralysis of his lower extremities, with moderate paralysis of the right sciatic nerve and mild paralysis of the left sciatic nerve.  The examiner noted that the Veteran had mild upper extremity sensory neuropath and moderate lower extremity sensory neuropathy.  The examiner concluded that that the Veteran's peripheral neuropathy affected his ability to work, specifically noting that due to numbness in his fingers, he drops objects frequently.

A March 2017 VA eye examination indicated that the Veteran had a decrease in visual acuity or other visual impairment, specifically mild blurred vision in both eyes from cataracts.  The examiner went on to opine that his eye conditions did not impact his ability to work, but provided no supporting rationale.  The Board fails to see how the Veteran, who has a work history primarily consisting of driving trucks, would not have his employability negatively affected by blurred vision in both of his eyes due to cataracts.  
A February 2013 VA psychiatric examination indicated that the Veteran's PTSD, particularly his irritability, hypervigilance, and difficulty in dealing with people, especially in large groups, affected the type of employment he was suited for.  The examiner indicated that his PTSD required him to work in an occupation with little contact with other people, and stated that he did reasonably well as a truck driver only because he was able to work alone for long stretches without dealing with others for the majority of the day.

Based upon the Veteran's statements and information received concerning his past employment and earnings, the Board finds that the preponderance of the evidence supports a finding for entitlement to a TDIU.  As indicated by the Veteran's February 2013 examination, he is limited to working in occupations where he is not around people for most of the day.  Further, the Veteran has a GED education level and nearly all of his post-service work experience is as a truck driver.  His significant limitation to the mobility of his upper and lower extremities, as well as diminished visual acuity, almost certainly renders him unable to perform such an occupation, even when viewed independently of his non-service connected disabilities.  Considering the Veteran's education and occupational experience, the Board finds that he is unable to obtain or maintain substantially gainful employment due to his service connected disabilities.


ORDER

TDIU is granted.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


